ORDER

PER CURIAM.
Gilliam appeals the trial court’s order denying her breach of contract claim against Marshall and granting Marshall’s counterclaim against her for $5,134.53. We affirm.
We find the trial court’s decision is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). We further find no error of law appears. Rule 84.16(b)(5).
An opinion in this case would serve no precedential value; therefore we affirm by written order. A memorandum has been issued to the parties for their use only.